Per Curiam.

Norris asserts that the court of appeals erred by denying the writ. Norris’s claim, however, is meritless for the following reasons.
First, habeas corpus, rather than mandamus, is the appropriate action for persons claiming entitlement to immediate release from prison. State ex rel. Lemmon v. Ohio Adult Parole Auth. (1997), 78 Ohio St.3d 186, 188, 677 N.E.2d 347, 349. Second, Norris has or had adequate legal remedies by an appeal or *297petition for postconviction relief to challenge any sentencing error. State ex rel Massie v. Rogers (1997), 77 Ohio St.3d 449, 450, 674 N.E.2d 1383, 1383.
Based on the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.